Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed 05/31/2022. Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roper (US20140313931A1) hereinafter Roper in view of Zheng et al. (CN100586108C) [applicant IDS] hereinafter Zheng, further in view of Saxena et al. (US20030225881A1) hereinafter Saxena and further in view of Sekiguchi et al. (US20070110068A1) hereinafter Sekiguchi.
As per claim 1.  A network communication device, comprising: (Roper, Fig.9, par0088 teaches FIG. 9 is a highly schematic diagram of a layer 3 routing device).
a plurality of ports configured to receive a packet; (Roper, Fig.9, par0088 teaches the layer 3 routing device has ports Pi/Po).
a memory configured to store, a processor coupled to the memory and (Roper, par0094 teaches the computer 16 comprises a microprocessor 80 which can access memory 82 in which is stored code for execution by the processor. In the present case, the code includes the path discovery program. The memory 82 also stores a path record 81 as it is created by the path discovery program).
the plurality of ports, wherein the network communication device is configured to: (Roper, Fig.9, par0088 teaches FIG. 9 is a highly schematic diagram of a layer 3 routing device. The device comprises a controller 90 for example, in the form of a microprocessor running controlling code, firmware or any other suitable implementation. The controller 90 can access a routing table 92 which is discussed in more detail later with reference to FIG. 5. The layer 3 routing device has ports Pi/Po. Each port is connected to a physical link as illustrated in the network of FIG. 1. In this notation, Pi denotes an “ingress” port and Po denotes an “egress” port).
comprises a flag field (Roper, par0108 teaches in each iteration of the path, an iteration begins by setting a switched flag [comprises a flag field] to false and a routed flag [comprises a flag field] to false. When a L2 Hop occurs (S7) the switched flag is set to true; when a L3 Hop occurs (S9) the routed flag is set to true).
read the flag field of the entry; and (Roper, par0110 teaches if the loop limit has not been reached, and either routing or switching has occurred (i.e. either the routed or switched flags are true [will read the flag field to determine if true]) and the focus device is not equal to the terminal device, iterate again).
according to the flag field, (Roper, par0130 teaches if no routing occurred during this iteration (the routed flag is still set to false), then the utility polls the focus device for an egress port for the layer 2 address NHL2). 
          Roper does not explicitly discloses a first lookup table and a second lookup table, wherein an entry of the first lookup table, and an entry of the second lookup table comprises an entry address of the first lookup table; analyze the packet by a software or hardware to obtain a source Media Access Control (MAC) address; obtain, according to the source MAC address of the packet, the entry of the first lookup table; determine, whether the entry is referred by the second lookup table. 
          Zheng however discloses a first lookup table and a second lookup table, wherein an entry of the first lookup table, and an entry of the second lookup table comprises an entry address of the first lookup table; and (Zheng, par0039 teaches the MAC table [first lookup table] includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address.
If the ARP table [second lookup table] and the MAC table include the MAC address of a certain device at the same time, the port address corresponding to the MAC address should also be exactly the same in the ARP table and the MAC table. For example: the MAC address of device A is included in the ARP table, and the corresponding port address is port 1 of the switch. Then, the MAC address of device A is also included in the MAC table, and the corresponding port address should also be port 1 of the switch).
analyze the packet by a software or hardware to obtain a source Media Access Control (MAC) address; (Zheng, par0028 teaches in summary, the method and device for updating the port address in the address resolution protocol table provided by the present invention can obtain detection from the MAC migration process when the media access control (MAC) migration caused by the port migration is performed. The port address and the corresponding MAC address after the port migration; and update the port address corresponding to the detected MAC address in the address resolution protocol (ARP) table to the detected port address).
obtain, according to the source MAC address of the packet, the entry of the first lookup table; (Zheng, par0040 teaches the MAC hardware table mentioned here is the MAC table directly used when the switch performs Layer 2 message forwarding, which can generally be stored in read-only memory (ROM); and the MAC software table is set by the switch software to facilitate the management of MAC addresses. It is the MAC table obtained from the MAC hardware table synchronization).
determine, whether the entry is referred by the second lookup table. (Zheng, par0047 teaches the switch queries the pre-set MAC software table including the ARP attribute according to the detected MAC address, and finds the table entry including the detected MAC address, and judges [determine] whether the ARP table includes [referred] the detected MAC address according to the ARP attribute of the table entry).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first lookup table and a second lookup table, wherein an entry of the first lookup table, and an entry of the second lookup table comprises an entry address of the first lookup table; analyze the packet by a software or hardware to obtain a source Media Access Control (MAC) address; obtain, according to the source MAC address of the packet, the entry of the first lookup table; determine, whether the entry is referred by the second lookup table, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper and Zheng do not explicitly disclose determine, according to the flag field, whether the entry of the first lookup table is referred by the second lookup table. 
          Saxena however discloses determine, according to the flag field, whether the entry of the first lookup table is referred by the second lookup table. (Saxena, par0022, 0032-0034 teaches information gathered during the L3 lookup can be shared with the L4 lookup operation, it is possible to identify a tag as a result of an L3 lookup and use the tag in a subsequent L4 lookup…searches the first lookup table using the first key…. the first lookup table contains tag information in its results field…searches the second lookup table using the second key. Entries in the second lookup table include a tag as part of the search criteria. To match an entry in the second lookup table, the key must have a tag that matches [determine, according to the flag field] the tag that is part of the search criteria for the entry. In an embodiment, when a match is found in the second lookup table [entry of the first lookup table is referred by the second lookup table], traffic control information is output).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine, according to the flag field, whether the entry of the first lookup table is referred by the second lookup table, as taught by Saxena in the network communication device of Roper and Zheng, so cascading lookups is an efficient technique for implementing multiple lookups in a network node, see Saxena par0009.
          Roper, Zheng and Saxena do not explicitly disclose second lookup table does not record any of Media Access Control (MAC) addresses. 
          Sekiguchi however discloses second lookup table does not record any of Media Access Control (MAC) addresses (Sekiguchi, par0012-0014 teaches when the packet is an ARP request packet, the communication apparatus checks whether a self-apparatus port IP address is stored in the destination IP address field. In this manner, the communication apparatus [second lookup table does not record any of Media Access Control (MAC) addresses] which recognizes that the packet is an ARP request packet addressed to the apparatus itself returns an ARP reply packet.….. In the ARP reply packet, an operation field is set as an ARP reply by an ARP request receiving device, a self-apparatus port IP address is stored in a source IP address field, a self-apparatus port MAC address is stored in a source MAC address field, a destination IP address is stored in a destination IP address field, and a destination MAC address is stored in a destination MAC address field. The destination IP address and the destination MAC address are the same as those stored in the ARP request packet….. the terminal D1 transmits an ARP request packet in which the IP address of the router D [routers store MAC table and ARP table (second lookup table)] is stored in a destination IP address field by broadcasting of the Ethernet. Since the router D [second lookup table does not record any of Media Access Control (MAC) addresses] which receives the ARP request packet transmits an ARP reply packet to the terminal D1, the terminal D1 knows the MAC address of the router D to make it possible to transmit a normal frame to the router).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of second lookup table does not record any of Media Access Control (MAC) addresses, as taught by Sekiguchi in the network communication device of Roper, Zheng and Saxena, so in the field of communication through a line hardware for the processes cannot be easily designed, therefore protocols related to layer 2 and higher layers are generally executed by software, see Sekiguchi par0005.

As per claim 11.  An operating method for, the operating method for (Roper, par0004 teaches according to an aspect of the present invention there is provided a computer implemented method of identifying an egress port of a focus device connected in a computer network)
a network mapping table configured for a network communication device, the network mapping table comprising: (Roper, par0009 teaches the subsequent query message can be directed into a mapping table [network mapping table] at the device [network communication device] identified by the address, the mapping table mapping destination identifiers according to a routing address protocol to destination identifier according to a switching address protocol).
the network communication device storing, (Roper, par0102 teaches this can be achieved by querying a mapping table 91 which maps L3 to L2 addresses. One such mapping table is an ARP table [storing] (others include “direct mapping” and Neighbor Discovery). This can be the source device ARP, next L3 hop device ARP or global cached ARP using an ARP query described later. The egress port identified in step S1 is added to the path record S1A. At step S3, the starting network switch (and port) is found using cached end host location (from switch CAM queries) [storing], and set as the focus device. At step S4, the terminal network switch is found using the cached end host location (from switch CAM queries). The starting switch is added to the path record).
receiving a packet from a connection port; (Roper, par0091 teaches it is noted that again like the layer 3 devices they can receive a query in a packet at an ingress port Pi and generate a response to that query to the output from the layer 2 switch at an egress port Po).
comprises a flag field (Roper, par0108 teaches in each iteration of the path, an iteration begins by setting a switched flag [comprises a flag field] to false and a routed flag [comprises a flag field] to false. When a L2 Hop occurs (S7) the switched flag is set to true; when a L3 Hop occurs (S9) the routed flag is set to true).
reading the flag field of the entry; (Roper, par0110 teaches if the loop limit has not been reached, and either routing or switching has occurred (i.e. either the routed or switched flags are true [will read the flag field to determine if true]) and the focus device is not equal to the terminal device, iterate again).
according to the flag field, (Roper, par0130 teaches if no routing occurred during this iteration (the routed flag is still set to false), then the utility polls the focus device for an egress port for the layer 2 address NHL2). 
          Roper does not explicitly discloses a first lookup table and a second lookup table, wherein an entry of the first lookup table, and an entry of the second lookup table comprises an entry address of the first lookup table, analyzing the packet to obtain a source Media Access Control (MAC) address; obtaining, according to the source MAC address of the packet, the entry of the first lookup table; and determining, whether the entry is referred by the second lookup table. 
          Zheng however discloses a first lookup table and a second lookup table, wherein an entry of the first lookup table, and an entry of the second lookup table comprises an entry address of the first lookup table, (Zheng, par0039 teaches the MAC table [first lookup table] includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address.
If the ARP table [second lookup table] and the MAC table include the MAC address of a certain device at the same time, the port address corresponding to the MAC address should also be exactly the same in the ARP table and the MAC table. For example: the MAC address of device A is included in the ARP table, and the corresponding port address is port 1 of the switch. Then, the MAC address of device A is also included in the MAC table, and the corresponding port address should also be port 1 of the switch).
analyzing the packet to obtain a source Media Access Control (MAC) address; (Zheng, par0028 teaches in summary, the method and device for updating the port address in the address resolution protocol table provided by the present invention can obtain detection from the MAC migration process when the media access control (MAC) migration caused by the port migration is performed. The port address and the corresponding MAC address after the port migration; and update the port address corresponding to the detected MAC address in the address resolution protocol (ARP) table to the detected port address).
obtaining, according to the source MAC address of the packet, the entry of the first lookup table; (Zheng, par0040 teaches the MAC hardware table mentioned here is the MAC table directly used when the switch performs Layer 2 message forwarding, which can generally be stored in read-only memory (ROM); and the MAC software table is set by the switch software to facilitate the management of MAC addresses. It is the MAC table obtained from the MAC hardware table synchronization).
determining, whether the entry is referred by the second lookup table. (Zheng, par0047 teaches the switch queries the pre-set MAC software table including the ARP attribute according to the detected MAC address, and finds the table entry including the detected MAC address, and judges [determine] whether the ARP table includes [referred] the detected MAC address according to the ARP attribute of the table entry). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first lookup table and a second lookup table, wherein an entry of the first lookup table, and an entry of the second lookup table comprises an entry address of the first lookup table, analyzing the packet to obtain a source Media Access Control (MAC) address; obtaining, according to the source MAC address of the packet, the entry of the first lookup table; and determining, whether the entry is referred by the second lookup table, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment,, see Zheng par0007.
          Roper and Zheng do not explicitly disclose determining, according to the flag field, whether the entry of the first lookup table is referred by the second lookup table. 
          Saxena however discloses determining, according to the flag field, whether the entry of the first lookup table is referred by the second lookup table. (Saxena, par0022, 0032-0034 teaches information gathered during the L3 lookup can be shared with the L4 lookup operation, it is possible to identify a tag as a result of an L3 lookup and use the tag in a subsequent L4 lookup…searches the first lookup table using the first key…. the first lookup table contains tag information in its results field…searches the second lookup table using the second key. Entries in the second lookup table include a tag as part of the search criteria. To match an entry in the second lookup table, the key must have a tag that matches [determine, according to the flag field] the tag that is part of the search criteria for the entry. In an embodiment, when a match is found in the second lookup table [entry of the first lookup table is referred by the second lookup table], traffic control information is output).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, according to the flag field, whether the entry of the first lookup table is referred by the second lookup table, as taught by Saxena in the operating method of Roper and Zheng, so cascading lookups is an efficient technique for implementing multiple lookups in a network node, see Saxena par0009.
          Roper, Zheng and Saxena do not explicitly disclose second lookup table does not record any of Media Access Control (MAC) addresses. 
          Sekiguchi however discloses second lookup table does not record any of Media Access Control (MAC) addresses (Sekiguchi, par0012-0014 teaches when the packet is an ARP request packet, the communication apparatus checks whether a self-apparatus port IP address is stored in the destination IP address field. In this manner, the communication apparatus [second lookup table does not record any of Media Access Control (MAC) addresses] which recognizes that the packet is an ARP request packet addressed to the apparatus itself returns an ARP reply packet.….. In the ARP reply packet, an operation field is set as an ARP reply by an ARP request receiving device, a self-apparatus port IP address is stored in a source IP address field, a self-apparatus port MAC address is stored in a source MAC address field, a destination IP address is stored in a destination IP address field, and a destination MAC address is stored in a destination MAC address field. The destination IP address and the destination MAC address are the same as those stored in the ARP request packet….. the terminal D1 transmits an ARP request packet in which the IP address of the router D [routers store MAC table and ARP table (second lookup table)] is stored in a destination IP address field by broadcasting of the Ethernet. Since the router D [second lookup table does not record any of Media Access Control (MAC) addresses] which receives the ARP request packet transmits an ARP reply packet to the terminal D1, the terminal D1 knows the MAC address of the router D to make it possible to transmit a normal frame to the router).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of second lookup table does not record any of Media Access Control (MAC) addresses, as taught by Sekiguchi in the operating method of Roper, Zheng and Saxena, so in the field of communication through a line hardware for the processes cannot be easily designed, therefore protocols related to layer 2 and higher layers are generally executed by software, see Sekiguchi par0005.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roper in view of Zheng in view of Saxena in view of Sekiguchi, and further in view of Wentink (US20090274173A1) hereinafter Wentink.
As per claim 2.  Roper, Zheng, Saxena and Sekiguchi disclose the network communication device of claim 1.
           Roper further discloses is configured for comparing with. (Roper, par0107 teaches at step S10, the current NHL3 address is compared with the destination IP address).
while forwarding the packet. (Roper, par0089 teaches packets arriving at an ingress port Pi can have their destination identifiers, e.g. IP (Internet Protocol Addresses) read by the controller 90 via a bus 94. The controller 90 accesses the routing table 92 and based on information derived therefrom controls a routing switch 96 to which the incoming packet is directed. The routing switch 96 then routes the incoming packet to an appropriate egress port Po depending on the information in the routing table. The routing device includes a mapping table 91 which maps layer 3 to layer 2 addresses for subsequent routing).
          Roper does not explicitly discloses wherein the entry of the first lookup table further comprises. 
          Zheng however discloses wherein the entry of the first lookup table further comprises. (Zheng, pg3 par13 teaches the MAC table [first lookup table] comprises MAC hardware list and MAC software register, then comprises MAC Address and corresponding port address in the list item of MAC table).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry of the first lookup table further comprises, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena and Sekiguchi do not explicitly disclose a MAC address field, and the MAC address field, the source MAC address of the packet and is set to be a destination MAC address of a header of a second layer packet. 
          Wentink however discloses a MAC address field, and the MAC address field, the source MAC address of the packet and is set to be a destination MAC address of a header of a second layer packet (Wentink, par0029 teaches FIG. 3A depicts a conventional 802.11 MAC frame or PDU 301, also referred to as an MPDU. The frame 301 comprises header 310, payload 340, and frame check sequence (FCS) 350. The frame header includes a plurality of fields, including a frame control field 312, duration/ID field 314, a first address field [MAC address field] 316, a second address field 318, a third address field 320, a sequence control field 322, and a fourth address field 324. First address field 316 identifies the receiver address and second address field 318 identifies the transmitter address. The third address field 320 refers to the destination address for transmission from a non-mesh station to its associated AP, and represents the source address for transmission from an AP to an associated station or to another AP).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a MAC address field, and the MAC address field, the source MAC address of the packet and is set to be a destination MAC address of a header of a second layer packet, as taught by Wentink in the network communication device of Roper, Zheng, Saxena and Sekiguchi, so mesh networks component parts connect to each other via multiple hops, mesh networks are self-healing and are very reliable, see Wentink par0006.

As per claim 12.  Roper, Zheng, Saxena and Sekiguchi disclose the operating method for the network mapping table of claim 11.
           Roper further discloses is configured for comparing with. (Roper, par0107 teaches at step S10, the current NHL3 address is compared with the destination IP address).
while forwarding the packet. (Roper, par0089 teaches packets arriving at an ingress port Pi can have their destination identifiers, e.g. IP (Internet Protocol Addresses) read by the controller 90 via a bus 94. The controller 90 accesses the routing table 92 and based on information derived therefrom controls a routing switch 96 to which the incoming packet is directed. The routing switch 96 then routes the incoming packet to an appropriate egress port Po depending on the information in the routing table. The routing device includes a mapping table 91 which maps layer 3 to layer 2 addresses for subsequent routing).
          Roper does not explicitly discloses wherein the entry of the first lookup table further comprises. 
          Zheng however discloses wherein the entry of the first lookup table further comprises. (Zheng, pg3 par13 teaches the MAC table [first lookup table] comprises MAC hardware list and MAC software register, then comprises MAC Address and corresponding port address in the list item of MAC table).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry of the first lookup table further comprises, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena and Sekiguchi do not explicitly disclose a MAC address field, and the MAC address field, the source MAC address of the packet and is set to be a destination MAC address of a header of a second layer packet. 
          Wentink however discloses a MAC address field, and the MAC address field, the source MAC address of the packet and is set to be a destination MAC address of a header of a second layer packet (Wentink, par0029 teaches FIG. 3A depicts a conventional 802.11 MAC frame or PDU 301, also referred to as an MPDU. The frame 301 comprises header 310, payload 340, and frame check sequence (FCS) 350. The frame header includes a plurality of fields, including a frame control field 312, duration/ID field 314, a first address field [MAC address field] 316, a second address field 318, a third address field 320, a sequence control field 322, and a fourth address field 324. First address field 316 identifies the receiver address and second address field 318 identifies the transmitter address. The third address field 320 refers to the destination address for transmission from a non-mesh station to its associated AP, and represents the source address for transmission from an AP to an associated station or to another AP).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a MAC address field, and the MAC address field, the source MAC address of the packet and is set to be a destination MAC address of a header of a second layer packet, as taught by Wentink in the operating method for the network mapping table of Roper, Zheng, Saxena and Sekiguchi, so mesh networks component parts connect to each other via multiple hops, mesh networks are self-healing and are very reliable, see Wentink par0006.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roper in view of Zheng further in view of Saxena further in view of Wentink further in view of Sekiguchi, and further in view of Amicangioli (US20020071422A) hereinafter Amicangioli.
As per claim 3.  Roper, Zheng, Saxena, Sekiguchi and Wentink disclose the network communication device of claim 2.
          Roper does not explicitly discloses wherein the entry of the first lookup table further. 
          Zheng however discloses wherein the entry of the first lookup table further. (Zheng, par0039 teaches the MAC table [first lookup table] includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry of the first lookup table further, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose comprises a port-number field, wherein the port-number field is configured to store a source port number of the packet and is configured as an outputting port-number while forwarding the packet, an age field, the age field is configured to determine whether the entry is aged out. 
          Amicangioli however discloses comprises a port-number field, wherein the port-number field is configured to store a source port number of the packet and (Amicangioli, par0063, 0066 teaches a port number field 434 is used in implementations supporting more than one host port h0, h1, . . . , h2…… In this instance, a state 514 is first entered in which the source address and port number are added [store a source port number] to the L2 table 410, to implement learning bridge functionality).
is configured as an outputting port-number while forwarding the packet, (Amicangioli, par0068 teaches by reading at least the port number field 412 by finding the associated destination address in the MAC address field 411. Whichever bits are set in this field indicate to the redirector logic 140 to which port, e.g., e0, e1, or h0 (or h1, . . . , h2 if present) the packet might be routed [outputting port-number while forwarding the packet] to).
an age field, the age field is configured to determine whether the entry is aged out. (Amicangioli, par0061 teaches and age field 414….the age field indicates how long [this will determine whether the entry is aged out] the entry has been in the table 410).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises a port-number field, wherein the port-number field is configured to store a source port number of the packet and is configured as an outputting port-number while forwarding the packet, an age field, the age field is configured to determine whether the entry is aged out, as taught by Amicangioli in the network communication device of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

As per claim 4.  Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli disclose the network communication device of claim 3.
          Roper does not explicitly discloses wherein the entry of the first lookup table further. 
          Zheng however discloses wherein the entry of the first lookup table further. (Zheng, par0039 teaches the MAC table [first lookup table]  includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry of the first lookup table further, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose comprise a static field, wherein the static field is configured to determine whether the entry is locked; if the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware. 
          Amicangioli however discloses comprise a static field, wherein the static field is configured to determine whether (Amicangioli, par0061 teaches the table 410 also contains information specific to the redirector 140, such as a port field 412, a static/dynamic state field 413…. a packet having the associated MAC layer address should be routed, the static/dynamic state field 412 indicates where layer 3 (L3) filters should be bypassed).
the entry is locked; if the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware (Amicangioli, par0069 if the static/dynamic bit is set to indicate a static [the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware] address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprise a static field, wherein the static field is configured to determine whether the entry is locked; if the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware, as taught by Amicangioli in the network communication device of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

As per claim 5.  Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli disclose the network communication device of claim 4.
           Roper further discloses wherein when the entry is valid, (Roper, par0164 teaches this is also shown at the top of FIG. 16. As described, earlier, if a forwarding database entry is found [valid] this indicates the egress port for the path S115. This can be used to get the next connected device from the network topology, as shown in Step S117).
          Roper does not explicitly discloses the MAC address field is the same with the source MAC address of the packet, and the entry is not locked, the source port number of the packet is updated to the port-number field of the entry, and when the port-number field is updated, of the entry is reset. 
          Zheng however discloses the MAC address field is the same with the source MAC address of the packet, and the entry is not locked, (Zheng, par0042 the switch compares the MAC hardware table with the detected MAC address [source MAC address of the packet]. The corresponding port address is updated to the detected port address, and the MAC hardware table [MAC address field] is synchronized to the MAC software table).
the source port number of the packet is updated to the port-number field of the entry, and when the port-number field is updated, (Zheng, par0065 teaches suppose that the location of device A changes, and the switch receives a packet from device A from port 2 and can detect that the packet carrying the MAC address of device A is the corresponding relationship received from port 2. This correspondence is inconsistent with the original correspondence in the hardware MAC table, which will cause MAC migration. The process may be: the switch detects the interrupt signal generated by the port migration, and the interrupt signal includes the port 2 after the port migration and the corresponding MAC-A; The switch updates the port address corresponding to MAC-A in the MAC hardware table to port 2, and synchronizes the MAC hardware table to the MAC software table).
of the entry is reset. (Zheng, par0028 teaches since the switch in the solution of the present invention does not need to wait for ARP aging, it can quickly update [the entry is reset] the port address in the ARP table)
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the MAC address field is the same with the source MAC address of the packet, and the entry is not locked, the source port number of the packet is updated to the port-number field of the entry, and when the port-number field is updated, of the entry is reset, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose the age field. 
          Amicangioli however discloses the age field (Amicangioli, par0061 teaches and age field 414….the age field indicates how long [this will determine whether the entry is aged out] the entry has been in the table 410).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the age field, as taught by Amicangioli in the network communication device of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

As per claim 6.  Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli disclose the network communication device of claim 4.
          Roper does not explicitly discloses wherein when the MAC address field is different from the source MAC address of the packet, the flag field indicates that the entry is not referred by the second lookup table, and after the entry is determined to be an invalid entry, the source MAC address of the packet and the source port number of the packet are written into each corresponding field of the entry, of the entry is reset. 
          Zheng however discloses wherein when the MAC address field is different from the source MAC address of the packet, the flag field indicates that the entry is not referred by the second lookup table, and after the entry is determined to be an invalid entry (Zheng, par0042 If the location of a device connected to the switch or the topology of the network changes, which causes the port connected to the switch to migrate, the switch will detect the message received from the device when it receives the message from the migrated port. The corresponding relationship between the port address and the MAC address of the device is inconsistent with the situation recorded in the MAC table, and an interruption will be generated, which will cause MAC migration.).
the source MAC address of the packet and the source port number of the packet are written into each corresponding field of the entry (Zheng, par0042 teaches the specific process of MAC migration may be: the switch detects the interrupt signal generated by the port migration, and the interrupt signal includes the port address after port migration and the corresponding MAC address; the switch compares the MAC hardware table with the detected MAC address. The corresponding port address is updated to the detected port address, and the MAC hardware table is synchronized to the MAC software table).
of the entry is reset. (Zheng, par0028 teaches since the switch in the solution of the present invention does not need to wait for ARP aging, it can quickly update [the entry is reset] the port address in the ARP table)
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the MAC address field is different from the source MAC address of the packet, the flag field indicates that the entry is not referred by the second lookup table, and after the entry is determined to be an invalid entry, the source MAC address of the packet and the source port number of the packet are written into each corresponding field of the entry, of the entry is reset, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose the age field. 
          Amicangioli however discloses the age field (Amicangioli, par0061 teaches and age field 414….the age field indicates how long [this will determine whether the entry is aged out] the entry has been in the table 410).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the age field, as taught by Amicangioli in the network communication device of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

As per claim 13.  Roper, Zheng, Saxena, Sekiguchi and Wentink disclose the operating method for the network mapping table of claim 12.
          Roper does not explicitly discloses wherein the entry of the first lookup table further. 
          Zheng however discloses wherein the entry of the first lookup table further. (Zheng, par0039 teaches the MAC table [first lookup table]  includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry of the first lookup table further, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose comprises a port-number field, wherein the port-number field is configured to store a source port number of the packet and is configured as an outputting port-number while forwarding the packet, an age field, the age field is configured to determine whether the entry is aged out. 
          Amicangioli however discloses comprises a port-number field, wherein the port-number field is configured to store a source port number of the packet and (Amicangioli, par0063, 0066 teaches a port number field 434 is used in implementations supporting more than one host port h0, h1, . . . , h2…… In this instance, a state 514 is first entered in which the source address and port number are added [store a source port number] to the L2 table 410, to implement learning bridge functionality).
is configured as an outputting port-number while forwarding the packet, (Amicangioli, par0068 teaches by reading at least the port number field 412 by finding the associated destination address in the MAC address field 411. Whichever bits are set in this field indicate to the redirector logic 140 to which port, e.g., e0, e1, or h0 (or h1, . . . , h2 if present) the packet might be routed [outputting port-number while forwarding the packet] to).
an age field, the age field is configured to determine whether the entry is aged out. (Amicangioli, par0061 teaches and age field 414….the age field indicates how long [this will determine whether the entry is aged out] the entry has been in the table 410).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises a port-number field, wherein the port-number field is configured to store a source port number of the packet and is configured as an outputting port-number while forwarding the packet, an age field, the age field is configured to determine whether the entry is aged out, as taught by Amicangioli in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

As per claim 14.  Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli disclose the operating method for the network mapping table of claim 13.
          Roper does not explicitly discloses wherein the entry of the first lookup table further. 
          Zheng however discloses wherein the entry of the first lookup table further. (Zheng, par0039 teaches the MAC table [first lookup table]  includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry of the first lookup table further, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose comprise a static field, wherein the static field is configured to determine whether the entry is locked; if the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware. 
          Amicangioli however discloses comprise a static field, wherein the static field is configured to determine whether (Amicangioli, par0061 teaches the table 410 also contains information specific to the redirector 140, such as a port field 412, a static/dynamic state field 413…. a packet having the associated MAC layer address should be routed, the static/dynamic state field 412 indicates where layer 3 (L3) filters should be bypassed).
the entry is locked; if the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware (Amicangioli, par0069 if the static/dynamic bit is set to indicate a static [the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware] address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprise a static field, wherein the static field is configured to determine whether the entry is locked; if the entry is locked, the entry is a permanently valid data and the entry will not be learned and updated by the hardware, as taught by Amicangioli in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

As per claim 15.  Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli disclose the operating method for the network mapping table of claim 14.
           Roper further discloses wherein when the entry is valid, (Roper, par0164 teaches this is also shown at the top of FIG. 16. As described, earlier, if a forwarding database entry is found [valid] this indicates the egress port for the path S115. This can be used to get the next connected device from the network topology, as shown in Step S117).
          Roper does not explicitly discloses the MAC address field is the same with the source MAC address of the packet, and the entry is not locked, the source port number of the packet is updated to the port-number field of the entry, and when the port-number field is updated, of the entry is reset. 
          Zheng however discloses the MAC address field is the same with the source MAC address of the packet, and the entry is not locked, (Zheng, par0042 the switch compares the MAC hardware table with the detected MAC address [source MAC address of the packet]. The corresponding port address is updated to the detected port address, and the MAC hardware table [MAC address field] is synchronized to the MAC software table).
the source port number of the packet is updated to the port-number field of the entry, and when the port-number field is updated, (Zheng, par0065 teaches suppose that the location of device A changes, and the switch receives a packet from device A from port 2 and can detect that the packet carrying the MAC address of device A is the corresponding relationship received from port 2. This correspondence is inconsistent with the original correspondence in the hardware MAC table, which will cause MAC migration. The process may be: the switch detects the interrupt signal generated by the port migration, and the interrupt signal includes the port 2 after the port migration and the corresponding MAC-A; The switch updates the port address corresponding to MAC-A in the MAC hardware table to port 2, and synchronizes the MAC hardware table to the MAC software table).
of the entry is reset. (Zheng, par0028 teaches since the switch in the solution of the present invention does not need to wait for ARP aging, it can quickly update [the entry is reset] the port address in the ARP table)
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the MAC address field is the same with the source MAC address of the packet, and the entry is not locked, the source port number of the packet is updated to the port-number field of the entry, and when the port-number field is updated, of the entry is reset, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose the age field. 
          Amicangioli however discloses the age field (Amicangioli, par0061 teaches and age field 414….the age field indicates how long [this will determine whether the entry is aged out] the entry has been in the table 410).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the age field, as taught by Amicangioli in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

As per claim 16.  Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli disclose the operating method for the network mapping table of claim 14.
          Roper does not explicitly discloses wherein when the MAC address field is different from the source MAC address of the packet, the flag field indicates that the entry is not referred by the second lookup table, and after the entry is determined to be an invalid entry, the source MAC address of the packet and the source port number of the packet are written into each corresponding field of the entry, of the entry is reset. 
          Zheng however discloses wherein when the MAC address field is different from the source MAC address of the packet, the flag field indicates that the entry is not referred by the second lookup table, and after the entry is determined to be an invalid entry (Zheng, par0042 If the location of a device connected to the switch or the topology of the network changes, which causes the port connected to the switch to migrate, the switch will detect the message received from the device when it receives the message from the migrated port. The corresponding relationship between the port address and the MAC address of the device is inconsistent with the situation recorded in the MAC table, and an interruption will be generated, which will cause MAC migration.).
the source MAC address of the packet and the source port number of the packet are written into each corresponding field of the entry (Zheng, par0042 teaches the specific process of MAC migration may be: the switch detects the interrupt signal generated by the port migration, and the interrupt signal includes the port address after port migration and the corresponding MAC address; the switch compares the MAC hardware table with the detected MAC address. The corresponding port address is updated to the detected port address, and the MAC hardware table is synchronized to the MAC software table).
of the entry is reset. (Zheng, par0028 teaches since the switch in the solution of the present invention does not need to wait for ARP aging, it can quickly update [the entry is reset] the port address in the ARP table)
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the MAC address field is different from the source MAC address of the packet, the flag field indicates that the entry is not referred by the second lookup table, and after the entry is determined to be an invalid entry, the source MAC address of the packet and the source port number of the packet are written into each corresponding field of the entry, of the entry is reset, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose the age field. 
          Amicangioli however discloses the age field (Amicangioli, par0061 teaches and age field 414….the age field indicates how long [this will determine whether the entry is aged out] the entry has been in the table 410).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the age field, as taught by Amicangioli in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roper in view of Zheng further in view of Saxena further in view of Sekiguchi further in view of Wentink further in view of Amicangioli, and further in view of Luo (US20140269729A1) hereinafter Luo.

As per claim 7.  Roper, Zheng, Saxena, Sekiguchi and Wentink and Amicangioli disclose the network communication device of claim 4. 
          Roper further discloses wherein the network communication device is configured to: analyze the packet by the software or the hardware to obtain a destination IP address; obtain, according to the destination IP address of the packet, the entry of the second lookup table; (Roper, Fig.9, par0088-0089 teaches FIG. 9 is a highly schematic diagram of a layer 3 routing device…Packets arriving at an ingress port Pi can have their destination identifiers, e.g. IP (Internet Protocol Addresses) read [analyze] by the controller 90 via a bus 94. The controller 90 accesses [according to the destination IP address of the packet] the routing table 92 [second lookup table] and based on information derived [obtain] there from controls a routing switch 96 to which the incoming packet is directed.).
           Roper does not explicitly discloses the entry address of the first lookup table, the entry of the second lookup table. 
          Zheng however discloses the entry address of the first lookup table, the entry of the second lookup table (Zheng, par0039 teaches the MAC table [first lookup table]  includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address.
If the ARP table [second lookup table] and the MAC table include the MAC address of a certain device at the same time, the port address corresponding to the MAC address should also be exactly the same in the ARP table and the MAC table. For example: the MAC address of device A is included in the ARP table, and the corresponding port address is port 1 of the switch. Then, the MAC address of device A is also included in the MAC table, and the corresponding port address should also be port 1 of the switch).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the entry address of the first lookup table, the entry of the second lookup table, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose obtain, according to the entry of the second lookup table; read, according to the entry address, the MAC address field of. 
          Luo however discloses obtain, according to the entry of the second lookup table; read, according to the entry address, the MAC address field of (Luo, par0061 teaches the routing device is configured to receive an Internet protocol IP packet, and obtain a destination IP address carried in the IP packet; obtain an IP address of a next-hop device on a link from a routing table [second lookup table] according to the destination IP address; obtain a media access control MAC address of the next-hop device and a corresponding port number on the routing device according [read, according to the entry address, the MAC address field of] to the IP address of the next-hop device; and if failing to obtain the MAC address of the next-hop device and the corresponding port number on the routing device, obtain a corresponding interface on the routing device from the routing table according to the destination IP address, and obtain the MAC address of the next-hop device and the corresponding port number from a fuzzy address resolution protocol ARP table according to the interface; and forward the IP packet to the next-hop device according to the MAC address of the next-hop device and the port number;).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtain, according to the entry of the second lookup table; read, according to the entry address, the MAC address field of, as taught by Luo in the network communication device of Roper, Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

As per claim 8.  Roper, Zheng, Saxena, Sekiguchi, Wentink, Amicangioli and Luo disclose the network communication device of claim 7. 
          Roper further discloses of a layer two protocol which (Roper, par00176-00177 teaches VLAN hints address an issue that can arise in certain networks which use a switching technique called STP (Spanning Tree Protocol) which is used to prevent having logical loops in switched (layer 2) portions of the network (to avoid the traffic looping around infinitely). The protocol is used to decide where a switching device should forward a given packet to. That is, if the device is switching, the switch will look at the layer 2 (MAC/Ethernet) header and look at the destination layer 2 address (NHL2) and then consult an internal database (the FDB—Forwarding Data Base) to ascertain which of its ports it should send the packet out from. Many enterprises use an extension to STP called PVSTP (Per VLAN Spanning Tree Protocol) whereby each packet is marked with a VLAN identifier too).
           Roper does not explicitly discloses wherein the MAC address field of the entry is. 
          Zheng however discloses wherein the MAC address field of the entry is (Zheng, par0039 teaches the MAC table [first lookup table]  includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address.
If the ARP table [second lookup table] and the MAC table include the MAC address of a certain device at the same time, the port address corresponding to the MAC address should also be exactly the same in the ARP table and the MAC table. For example: the MAC address of device A is included in the ARP table, and the corresponding port address is port 1 of the switch. Then, the MAC address of device A is also included in the MAC table, and the corresponding port address should also be port 1 of the switch).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the MAC address field of the entry is, as taught by Zheng in the network communication device of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose destination IP address of the packet corresponds to, a destination MAC address. 
          Luo however discloses destination IP address of the packet corresponds to, a destination MAC address. (Luo, par0061 teaches the routing device is configured to receive an Internet protocol IP packet, and obtain a destination IP address carried in the IP packet; obtain an IP address of a next-hop device on a link from a routing table [second lookup table] according to the destination IP address; obtain a media access control MAC address of the next-hop device and a corresponding port number on the routing device according to the IP address of the next-hop device; and if failing to obtain the MAC address of the next-hop device and the corresponding port number on the routing device, obtain a corresponding interface on the routing device from the routing table according to the destination IP address, and obtain the MAC address of the next-hop device and the corresponding port number from a fuzzy address resolution protocol ARP table according to the interface; and forward the IP packet to the next-hop device according to the MAC address [a destination MAC address] of the next-hop device and the port number;).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of destination IP address of the packet corresponds to, a destination MAC address, as taught by Luo in the network communication device of Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

As per claim 9.  Roper, Zheng, Saxena, Sekiguchi, Wentink, Amicangioli and Luo disclose the network communication device of claim 8. 
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose wherein when the static field of the entry is a lock state. 
          Amicangioli however discloses comprise a static field, wherein the static field is configured to determine whether (Amicangioli, par0061, par0069 teaches the table 410 also contains information specific to the redirector 140, such as a port field 412, a static/dynamic state field 413…. a packet having the associated MAC layer address should be routed, the static/dynamic state field 412 indicates where layer 3 (L3) filters should be bypassed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the static field of the entry is a lock state,, as taught by Amicangioli in the network communication device of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose an output port for the packet is determined according to the port-number field. 
          Luo however discloses an output port for the packet is determined according to the port-number field. (Luo, Table3, par0042 teaches Step 106: forward the IP packet to the NH according to the obtained port number and MAC address of the NH).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an output port for the packet is determined according to the port-number field, as taught by Luo in the network communication device of Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

As per claim 10.  Roper, Zheng, Saxena, Sekiguchi, Wentink, Amicangioli and Luo disclose the network communication device of claim 8. 
          Roper further discloses which belong to a destination interface. (Roper, par0178 teaches it is perfectly possible (and not uncommon) for two packets with the same layer 2 destination to leave by different ports as they are tagged as being in different VLANs even though their destination is the same device/port [belong to a destination interface]).
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose wherein when the static field of, the age field of the entry is, age, larger than a threshold, not larger than the threshold, the packet is forwarded to all ports. 
          Amicangioli however discloses wherein when the static field of,  (Amicangioli, par0061 teaches the table 410 also contains information specific to the redirector 140, such as a port field 412, a static/dynamic state field 413…. a packet having the associated MAC layer address should be routed, the static/dynamic state field 412 indicates [the entry is an unlock state - lock or unlock is determined by static/dynamic state] where layer 3 (L3) filters should be bypassed).
the age field of the entry is, age (Amicangioli, par0061 teaches and age field 414….the age field indicates how long the entry has been in the table 410).
larger than an, threshold, (Amicangioli, par0116 teaches a natural time delay spacing for new connection requests is thus provided by setting the selectivity period to a value that slightly exceeds the system's maximum [larger than an, threshold] selectivity connection capacity).
not larger than the threshold (Amicangioli, par0115 teaches then moving it up and down until the connection load runs just slightly below the maximum [not larger than the threshold] period).
the packet is forwarded to all ports (Amicangioli, par00067, 0069 teaches the redirector 140 simply passes the packet to the opposing ethernet port (L2 broadcast) in state 517…. This bit may also be set in the case of a MAC layer broadcast address, as show in FIG. 4A.[broadcast are sent to all ports or addresses]).
ports (Amicangioli, par0055 teaches are passed up the stack through the one or more host ports h0, h1, . . . , h2).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the static field of, the age field of the entry is, age larger than a threshold, not larger than the threshold, the packet is forwarded to all ports, as taught by Amicangioli in the network communication device of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose the output port forwarding the packet is determined according to the port-number field. 
          Luo however discloses the output port forwarding the packet is determined according to the port-number field. (Luo, Table3, par0042 teaches Step 106: forward the IP packet to the NH according to the obtained port number and MAC address of the NH).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the output port forwarding the packet is determined according to the port-number field, as taught by Luo in the network communication device of Roper, Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

As per claim 17.  Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli disclose the operating method for the network mapping table of claim 14. 
          Roper further discloses wherein the network communication device is configured to: analyze the packet by the software or the hardware to obtain a destination IP address; obtain, according to the destination IP address of the packet, the entry of the second lookup table; (Roper, Fig.9, par0088-0089 teaches FIG. 9 is a highly schematic diagram of a layer 3 routing device…Packets arriving at an ingress port Pi can have their destination identifiers, e.g. IP (Internet Protocol Addresses) read [analyze] by the controller 90 via a bus 94. The controller 90 accesses [according to the destination IP address of the packet] the routing table 92 [second lookup table] and based on information derived [obtain] there from controls a routing switch 96 to which the incoming packet is directed.).
           Roper does not explicitly discloses the entry address of the first lookup table, the entry of the second lookup table. 
          Zheng however discloses the entry address of the first lookup table, the entry of the second lookup table (Zheng, par0039 teaches the MAC table [first lookup table]  includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address.
If the ARP table [second lookup table] and the MAC table include the MAC address of a certain device at the same time, the port address corresponding to the MAC address should also be exactly the same in the ARP table and the MAC table. For example: the MAC address of device A is included in the ARP table, and the corresponding port address is port 1 of the switch. Then, the MAC address of device A is also included in the MAC table, and the corresponding port address should also be port 1 of the switch).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the entry address of the first lookup table, the entry of the second lookup table, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose obtain, according to the entry of the second lookup table; read, according to the entry address, the MAC address field of. 
          Luo however discloses obtain, according to the entry of the second lookup table; read, according to the entry address, the MAC address field of (Luo, par0061 teaches the routing device is configured to receive an Internet protocol IP packet, and obtain a destination IP address carried in the IP packet; obtain an IP address of a next-hop device on a link from a routing table [second lookup table] according to the destination IP address; obtain a media access control MAC address of the next-hop device and a corresponding port number on the routing device according [read, according to the entry address, the MAC address field of] to the IP address of the next-hop device; and if failing to obtain the MAC address of the next-hop device and the corresponding port number on the routing device, obtain a corresponding interface on the routing device from the routing table according to the destination IP address, and obtain the MAC address of the next-hop device and the corresponding port number from a fuzzy address resolution protocol ARP table according to the interface; and forward the IP packet to the next-hop device according to the MAC address of the next-hop device and the port number;).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtain, according to the entry of the second lookup table; read, according to the entry address, the MAC address field of, as taught by Luo in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

As per claim 18.  Roper, Zheng, Saxena, Sekiguchi, Wentink, Amicangioli and Luo disclose the operating method for the network mapping table of claim 17. 
          Roper further discloses of a layer two protocol which (Roper, par00176-00177 teaches VLAN hints address an issue that can arise in certain networks which use a switching technique called STP (Spanning Tree Protocol) which is used to prevent having logical loops in switched (layer 2) portions of the network (to avoid the traffic looping around infinitely). The protocol is used to decide where a switching device should forward a given packet to. That is, if the device is switching, the switch will look at the layer 2 (MAC/Ethernet) header and look at the destination layer 2 address (NHL2) and then consult an internal database (the FDB—Forwarding Data Base) to ascertain which of its ports it should send the packet out from. Many enterprises use an extension to STP called PVSTP (Per VLAN Spanning Tree Protocol) whereby each packet is marked with a VLAN identifier too).
           Roper does not explicitly discloses wherein the MAC address field of the entry is. 
          Zheng however discloses wherein the MAC address field of the entry is (Zheng, par0039 teaches the MAC table [first lookup table]  includes the MAC hardware table and the MAC software table, and the entries of the MAC table include the MAC address and the corresponding port address. If the ARP table [second lookup table] and the MAC table include the MAC address of a certain device at the same time, the port address corresponding to the MAC address should also be exactly the same in the ARP table and the MAC table. For example: the MAC address of device A is included in the ARP table, and the corresponding port address is port 1 of the switch. Then, the MAC address of device A is also included in the MAC table, and the corresponding port address should also be port 1 of the switch).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the MAC address field of the entry is, as taught by Zheng in the operating method for the network mapping table of Roper, so ARP aging is utilized to maintain corresponding relation and the actual conditions that make IP address, MAC Address and port address in the ARP table are consistent, when the ARP list item is aging, exchange opportunity is initiated the ARP learning process, and with the reciprocal process of self-connect device in regain the corresponding relation of IP address, MAC Address and the port address of this equipment, see Zheng par0007.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose destination IP address of the packet corresponds to, a destination MAC address. 
          Luo however discloses destination IP address of the packet corresponds to, a destination MAC address. (Luo, par0061 teaches the routing device is configured to receive an Internet protocol IP packet, and obtain a destination IP address carried in the IP packet; obtain an IP address of a next-hop device on a link from a routing table [second lookup table] according to the destination IP address; obtain a media access control MAC address of the next-hop device and a corresponding port number on the routing device according to the IP address of the next-hop device; and if failing to obtain the MAC address of the next-hop device and the corresponding port number on the routing device, obtain a corresponding interface on the routing device from the routing table according to the destination IP address, and obtain the MAC address of the next-hop device and the corresponding port number from a fuzzy address resolution protocol ARP table according to the interface; and forward the IP packet to the next-hop device according to the MAC address [a destination MAC address] of the next-hop device and the port number;).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of destination IP address of the packet corresponds to, a destination MAC address, as taught by Luo in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

As per claim 19.  Roper, Zheng, Saxena, Sekiguchi, Wentink, Amicangioli and Luo disclose the operating method for the network mapping table of claim 18. 
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose wherein when the static field of the entry is a lock state. 
          Amicangioli however discloses comprise a static field, wherein the static field is configured to determine whether (Amicangioli, par0061, par0069 teaches the table 410 also contains information specific to the redirector 140, such as a port field 412, a static/dynamic state field 413…. a packet having the associated MAC layer address should be routed, the static/dynamic state field 412 indicates where layer 3 (L3) filters should be bypassed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the static field of the entry is a lock state,, as taught by Amicangioli in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose an output port for the packet is determined according to the port-number field. 
          Luo however discloses an output port for the packet is determined according to the port-number field. (Luo, Table3, par0042 teaches Step 106: forward the IP packet to the NH according to the obtained port number and MAC address of the NH).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an output port for the packet is determined according to the port-number field, as taught by Luo in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

As per claim 20.  Roper, Zheng, Saxena, Sekiguchi, Wentink, Amicangioli and Luo disclose the operating method for the network mapping table of claim 18. 
          Roper further discloses which belong to a destination interface. (Roper, par0178 teaches it is perfectly possible (and not uncommon) for two packets with the same layer 2 destination to leave by different ports as they are tagged as being in different VLANs even though their destination is the same device/port [belong to a destination interface]).
          Roper, Zheng, Saxena, Sekiguchi and Wentink do not explicitly disclose wherein when the static field of, the age field of the entry is, age, larger than a threshold, not larger than the threshold, the packet is forwarded to all ports. 
          Amicangioli however discloses wherein when the static field of,  (Amicangioli, par0061 teaches the table 410 also contains information specific to the redirector 140, such as a port field 412, a static/dynamic state field 413…. a packet having the associated MAC layer address should be routed, the static/dynamic state field 412 indicates [the entry is an unlock state - lock or unlock is determined by static/dynamic state] where layer 3 (L3) filters should be bypassed).
the age field of the entry is, age (Amicangioli, par0061 teaches and age field 414….the age field indicates how long the entry has been in the table 410).
larger than an, threshold, (Amicangioli, par0116 teaches a natural time delay spacing for new connection requests is thus provided by setting the selectivity period to a value that slightly exceeds the system's maximum [larger than an, threshold] selectivity connection capacity).
not larger than the threshold (Amicangioli, par0115 teaches then moving it up and down until the connection load runs just slightly below the maximum [not larger than the threshold] period).
the packet is forwarded to all ports (Amicangioli, par00067, 0069 teaches the redirector 140 simply passes the packet to the opposing ethernet port (L2 broadcast) in state 517…. This bit may also be set in the case of a MAC layer broadcast address, as show in FIG. 4A.[broadcast are sent to all ports or addresses]).
ports (Amicangioli, par0055 teaches are passed up the stack through the one or more host ports h0, h1, . . . , h2).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the static field of, the age field of the entry is, age larger than a threshold, not larger than the threshold, the packet is forwarded to all ports, as taught by Amicangioli in the operating method for the network mapping table of Roper, Zheng, Saxena and Wentink, so to improve the odds of locating desired content without having to traverse the entire Internet, local points of presence can be supported by caches being placed deeper into the network, such as at peering centers, see Amicangioli par0011.
          Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli do not explicitly disclose the output port forwarding the packet is determined according to the port-number field. 
          Luo however discloses the output port forwarding the packet is determined according to the port-number field. (Luo, Table3, par0042 teaches Step 106: forward the IP packet to the NH according to the obtained port number and MAC address of the NH).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the output port forwarding the packet is determined according to the port-number field, as taught by Luo in the operating method for the network mapping table of Roper, Zheng, Saxena, Sekiguchi, Wentink and Amicangioli, so routing devices can forward IP packets when they have a route to the destination network segment and an ARP entry, see Luo par0006.

Conclusion
  The prior art made of record and not relied upon is considered pertinent are -
• Subramaian et al. (US20110292939A1) – Related art in the area of a  router that is configured to forward data packets based on IP destination addresses or based on destination MAC addresses and builds and maintains forwarding tables in support of data packet forwarding in the layer 3 and the layer 2 network environment.
• Sampath et al. (US20020009081A1) – Related art in the area of a network switch for network communications, the switch includes a communication channel for communicating data and messaging information between the first and second data port interfaces and the memory management unit and a plurality of lookup tables, including an address resolution lookup table and a VLAN table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442